           Case 2:19-cv-05354-MTL Document 38 Filed 01/22/21 Page 1 of 3



1
     Thomas P. Riley
2    LAW OFFICES OF THOMAS P. RILEY, P.C.
     First Library Square
3
     1114 Fremont Avenue
4    South Pasadena, CA 91030
     Tel: 626-799-9797
5
     Fax: 626-799-9795
6    TPRLAW@att.net
7
     Attorneys for Plaintiff
8    Innovative Sports Management, Inc.,
     d/b/a Integrated Sports Media
9

10   Marcos Eduardo Garciaacosta
     Marcos Eduardo Garciaacosta Law Group
11
     2875 W. Ray Rd., Ste. 6-108
12   Chandler, AZ 85224
     Tel: 602-317-0035
13
     marcos.e.garciaacosta@gmail.com
14
     Attorneys for Defendants
15
     Oscar H. Graham
16   Los Andes, LLC
17                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
18
                                   PHOENIX DIVISION
19
      Innovative Sports Management, Inc.,       Case No. 2:19-cv-05354-MTL
20
      d/b/a Integrated Sports Media,
21                                              NOTICE OF READINESS FOR
                          Plaintiff,            FINAL PRETRIAL CONFERENCE
22
                                                BY PLAINTIFF INNOVATIVE
23                         vs.                  SPORTS MANAGEMENT, INC.,
                                                d/b/a INTEGRATED SPORTS
24
      Oscar H. Graham, et al.,                  MEDIA, AND DEFENDANTS
25                                              OSCAR H. GRAHAM AND LOS
                          Defendants.           ANDES, LLC
26

27   ///
28
     ///
           Case 2:19-cv-05354-MTL Document 38 Filed 01/22/21 Page 2 of 3



1             Pursuant to the Court’s Order of January 22, 2020 (ECF 26), Plaintiff Innovative
2    Sports Management, Inc., d/b/a Integrated Sports Media and Defendants Oscar H. Graham
3    and Los Andes, LLC hereby notify this Honorable Court that the Parties are ready for a Final
4    Pretrial Conference.
5

6                                Respectfully submitted,
7

8    Dated: January 22, 2021     /s/ Thomas P. Riley
                                 LAW OFFICES OF THOMAS P. RILEY, P.C.
9                                By: Thomas P. Riley
10                               Attorneys for Plaintiff
                                 Innovative Sports Management, Inc.,
11                               d/b/a Integrated Sports Media
12

13

14
     Dated:                             /s/Marcos Eduardo Garciaacosta
15
                                 MARCOS EDUARDO GARCIAACOSTA LAW GROUP
16                               By: Marcos Eduardo Garciaacosta
                                 Attorneys for Defendants
17
                                 Oscar H. Graham
18                               Los Andes, LLC
19
     ///
20
     ///
21

22   ///
23
     ///
24
     ///
25

26   ///
27
     ///
28
     ///
         Case 2:19-cv-05354-MTL Document 38 Filed 01/22/21 Page 3 of 3



1                  PROOF OF SERVICE (SERVICE BY FIRST CLASS MAIL)
2

3
            I declare that:

4
            I am employed in the County of Los Angeles, California. I am over the age of eighteen

5
     years and not a party to the within cause; my business address is 1114 Fremont Avenue, South

6
     Pasadena, California 91030. I am readily familiar with this law firm's practice for collection

7    and processing of correspondence/documents for mail in the ordinary course of business.

8           On January 22, 2021, I caused to serve the following documents entitled:

9
       STATUS REPORT RE: NOTICE OF READINESS FOR TRIAL BY PLAINTIFF
10     INNOVATIVE SPORTS MANAGEMENT, INC., d/b/a INTEGRATED SPORTS
11     MEDIA, AND DEFENDANTS OSCAR H. GRAHAM AND LOS ANDES, LLC

12          On all parties referenced by enclosing a true copy thereof in a sealed envelope with
13   postage prepaid and following ordinary business practices, said envelope was addressed to:
14          Marcos Eduardo Garciaacosta, Esq.                         (Attorneys for Defendants
15          MARCOS EDUARDO GARICAACOSTA LAW GROUP                     Oscar H. Graham & Los
            2875 W. Ray Rd., Ste 6-108                                Andes, LLC)
16
            Chandler, AZ 85224
17

18          The fully sealed envelope with pre-paid postage was thereafter placed in our law firm’s
19   outbound mail receptacle in order that this particular piece of mail could be taken to the United
20   States Post Office in South Pasadena, California later this day by myself (or by another
21   administrative assistant duly employed by our law firm).
22          I declare under the penalty of perjury pursuant to the laws of the United States that the
23   foregoing is true and correct and that this declaration was executed on January 22, 2021, at South
24   Pasadena, California.
25

26

27   Dated: January 22, 2021                    /s/ Isabella Fernandez
                                                ISABELLA FERNANDEZ
28
